DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The proposed amendment limits the claim to require that Ar5 or Ar6 is a triazole group. The previous rejection mapped Ar4 to the triazole group. The proposed amendment would require reconsideration of the prior art and additional search. Therefore, the amendment is not entered after final.
Response to Arguments
	Applicant’s arguments are directed to the claim amendments. The amendments are not entered, and the arguments are considered moot.
	Upon a cursory review of the KIM reference, the examiner would be receptive to the proposed amendments and remarks. The previous rejection relied upon formula 2F in KIM which can use two 1,2,4-triazoles linked by a pyrene but bonded to the pyrene through the 4-position nitrogen. The proposed amendment would require a triazole to be bonded at the 3- or 5- position. Therefore, the proposed amendment would overcome the KIM reference as it was previously applied. However, additional time is required to reconsider additional compounds within the scope of the KIM reference and further search of the prior art is required.
	Applicant argues that the non-statutory double patenting rejection is improper because the granted US Patents do not recite all the features of the present claims. However, the examiner notes that the double patenting rejection is non-statutory. The rejection is maintained because the compounds disclosed in the US patents are wholly incorporated into the device of this application.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712